 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA
 8
 9   YVONNE HALL,                                            Case No.: 2:19-cv-0295-APG-NJK
10          Plaintiff(s),                                    Order
11   v.                                                      (Docket No. 9)
12
     EQUIFAX INFORMATION SERVICES, et
13   al.,
14
            Defendant(s).
15
16         Pending before the Court is Plaintiff and Defendant Equifax Information Services, LLC’s
17 notice of settlement. Docket No. 9. The parties submit that they are in the process of preparing
18 and finalizing the settlement agreement and, therefore, ask the Court to vacate all deadlines related
19 to Defendant Equifax Information Services, LLC. Id. at 1-2.
20         Accordingly, the motion is GRANTED, and the Court hereby VACATES any pending
21 deadlines with respect to Defendant Equifax Information Services, LLC. The Court ORDERS
22 Plaintiff and Defendant Equifax to file a stipulation of dismissal no later than June 24, 2019.
23         IT IS SO ORDERED.
24         Dated: April 24, 2019
25                                                              _______________________________
                                                                NANCY J. KOPPE
26                                                              United States Magistrate Judge
27
28

                                                     1
